THE COURT
(nem. con.) was of opinion that the indorsement was virtually to the plaintiffs.
The plaintiffs then offered in evidence a notice signed by the Baltimore notary-public addressed to Mr. Richard Smith, the last indorser, upon the back of which was an indorsement to this effect: “A similar notice delivered to Richard Davis by me, John S. Nevius, January 2d, 1833,” and proved that Nevius is dead. That on the said 2d of January, 1833, he was what is called a note-clerk in the bank, and occasionally delivered notices of this kind; but they were more generally given by other officers, called messengers.
The defendant’s counsel objected that such memorandums are not evidence unless made by a person whose usual business is to do what he certifies he has done.
But THE COURT (nem. con.) permitted it to be read in evidence to the jury.
Verdict for the plaintiffs, $2,298.